Citation Nr: 1032183	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied TDIU.  
This case was previously before the Board in April 2010 when the 
Board denied service connection for a low back disability and 
right and left lower extremity disabilities.  In that decision, 
however, the Board granted service connection for hypertension 
and remanded the Veteran's claim for TDIU to be readjudicated 
based on this new service-connected disability.  The Veteran's 
TDIU claim was readjudicated in April 2010 and has been returned 
to the Board for further appellate review.  Therefore, the Board 
finds that the AMC has fully complied with its remand order, and 
the Board may proceed to adjudicate upon the merits of this case.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for hypertension with a 10 
percent evaluation since March 2007.

2.  The Veteran has a sixth grade education and previously worked 
as a service station attendant; he last reportedly worked as a 
stocker for Wal-Mart in July 2001, prior to being service 
connected for hypertension.

3.  The Veteran's service-connected hypertension, in and of 
itself, does not preclude him from securing or following a 
substantially gainful occupation.



CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, a June 2007 letter advised the Veteran of the 
evidence needed to substantiate a claim for TDIU, as well as the 
information and evidence that must be submitted by him and what 
information and evidence will be obtained by VA.  The letter also 
advised the Veteran of the information and evidence necessary to 
establish a disability rating and effective date.  See Dingess, 
supra.  The claim was last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and an April 2007 letter from his VA physicians and nurses.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  

If the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability, and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2009).  

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
a veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  See 38 C.F.R. 4.16(a) (2009); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The Veteran was service connected for his hypertension in an 
April 2010 Board decision.  Prior to that Board decision the 
Veteran was not service connected for any disability.  An April 
2010 rating decision assigned a 10 percent rating for that 
disability, effective March 30, 2007-the date on which he filed 
his claim for TDIU-and the Veteran has not filed a notice of 
disagreement with that decision.  Thus, the Veteran does not have 
a single disability rated 60 percent or a combined rating of at 
least 70 percent, and he does not meet the above-stated 
percentage requirements.  The criteria for a schedular evaluation 
for TDIU under 38 C.F.R. § 4.16(a) have therefore not been met.

That notwithstanding, it is the policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as 
here, an extraschedular rating is for consideration where a 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1), which concerns 
extraschedular cases, indicates that extraschedular ratings are 
warranted for "an exceptional or unusual disability picture."  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice-
connected condition and advancing age, which would justify a 
total rating based upon individual unemployability on an 
extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A July 2001 VA Form 5655 indicates that the Veteran was working 
as a stocker for Wal-Mart since November 2000.  In a December 
2004 statement, the Veteran stated that he began working part-
time and that he was no longer entitled to a VA pension.  Where 
the Veteran was working in December 2004 is not noted in the 
record.

The Veteran submitted an April 2007 letter from VA doctors and 
nurses at the Augusta VA Medical Center which indicated that the 
Veteran was being treated for: chronic obstructive pulmonary 
disease (COPD); hypertension; chronic low back pain with an MRI 
from June 2004 showing severe lumbar stenosis at the L2-3, L3-4, 
and L4-5 spinal segments; status-post June 2001 transurethral 
resection of the prostate (TURP); lower urinary tract symptoms, 
with a history of renal calculi; and, status-post debridement of 
deep dermal kerotosis of the right foot in August 2005.  The 
letter stated that the Veteran was "limited in his mobility and 
complains of pain in lower back with radiating pain down his 
right leg.  [The Veteran] is not able to seek any gainful 
employment at this time."

The Veteran submitted a May 2007 statement which indicated that 
he suffered a lower back injury in service during a jeep 
accident, and got hypertension as a result.  He stated that he 
had hypertension and back problems since that time, and that he 
was still taking medication for his hypertension.  The Veteran 
did not indicate that he could not work due to his hypertension, 
specifically indicating only his nonservice-connected back 
condition as preventing him from working.  VA treatment records 
from throughout the appeal period confirm that the Veteran is 
treated and taking medication for his hypertension.  

In an application for TDIU filed in October 2007, the Veteran 
stated that he had worked from 1946 to 1965 as a service station 
attendant.  He indicated that he finished the sixth grade and did 
not have any additional education or training since he stopped 
working.  He did not indicate why he left his job as a service 
station attendant in 1965, though he indicated that it was not 
due to disability.  He indicated that he had not worked since 
1965 or attempted to obtain work since that time.

In October 2009, the Veteran underwent a VA examination for his 
joints.  In that examination, the Veteran reported severe 
limitation of his mobility due to his back.  He was able to 
manage activities of daily living and grooming, though he was not 
able to do any type of physical activity, such as work around the 
house.  The Veteran also stated that he had a stroke four or five 
years prior to that examination with involvement of the left side 
of his face.  He stated that he had numbness and weakness in his 
left arm and persistent left leg numbness.  The Veteran stated 
that he "basically sits around and watches TV most of the day" 
and that he was able to drive without difficulty.  During that 
examination, the Veteran reported that he had worked since 
discharge from service in February 1946 at a service station.  He 
stated that he worked there until he was 62 years old.  He stated 
that after that he worked for a short-time at Wal-Mart, but that 
he was not currently working.

The Veteran also underwent a VA examination for his hypertension 
in October 2009.  At that time the Veteran indicated that he did 
not have chest pain or dyspnea.  The VA examiner noted that the 
Veteran had some exertional dyspnea, such as when climbing 
stairs, but noted that the Veteran was 83 years old.  The Veteran 
reported that he may have had a stroke in the past.  The Veteran 
further indicated that climbing stairs to his second-story 
apartment causes him shortness of breath.  He reported that he 
does not help with in-home chores and he does not have any 
outside chores to attend to.  He stated that he drives and 
attended church every week.  The Veteran stated that he retired 
at age 65 as a service station attendant.  The VA examiner 
related the Veteran's hypertension, which he noted was diagnosed 
in 1969, to increased blood pressure readings (pre-hypertension) 
in service.  An assessment of hypertension, "controlled," was 
rendered.

As noted above, the Veteran does not meet the schedular criteria 
for entitlement to TDIU under 38 C.F.R. § 4.16(a).  The remaining 
issue in this case is whether the Veteran's sole service-
connected disability renders him unable to perform the acts 
required by any type of gainful employment to warrant 
extraschedular consideration, in light of 38 C.F.R. § 4.16(b).  
Here, there is absolutely no indication of an exceptional or 
unusual disability picture due to hypertension.  While the 
October 2009 VA examiner did not specifically state that 
hypertension did not result in unemployability, the examiner did 
specify that such disability was "controlled."  Such an 
assessment is certainly incompatible with an exceptional or 
unusual disability picture; the unambiguous nature of this 
assessment also renders this examination fully adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran has submitted no other competent medical evidence to 
support the conclusion that hypertension, in and of itself, 
results in a sufficiently exceptional or unusual disability 
picture to warrant consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  

Indeed, the Veteran's May 2007 statement tends to undermine any 
claim that hypertension, in and of itself, is what causes his 
unemployability, as he attributed such unemployability to his 
nonservice-connected back disorder.  While it is unfortunate and 
regrettable that the Veteran has a host of other health problems 
that impact his ability to be employable, those medical 
problems-particularly the back and lower extremity problems-are 
not service-connected disabilities.  Nonservice-connected 
disabilities and the Veteran's age cannot be used to establish 
unemployability for compensation purposes.  

Accordingly, the Veteran does not meet the requirements for TDIU 
under 38 C.F.R. § 4.16, and the preponderance of the evidence is 
against a conclusion that his service-connected disability alone 
prevent him from obtaining or retaining gainful employment.  As 
such, referral for consideration of extraschedular entitlement to 
TDIU is not warranted, and the Veteran's claim of entitlement to 
TDIU is denied.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to TDIU is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


